Citation Nr: 1426770	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include depressive disorder, anxiety disorder, and schizoid personality traits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1970, including service in the Republic of Vietnam from December 1966 to December 1967 as a Combat Engineer.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2010, the Veteran specifically claimed entitlement to service connection for posttraumatic stress disorder (PTSD), depression, and anxiety.  The VA treatment records clearly raised the issue of the nature of the appellant's current mental condition with diagnoses for PTSD, depressive disorder, and schizoid personality traits, with additional notation for anxiety as a symptom.  In order to consider all mental health diagnoses of record, the Board recharacterized the issues in the December 2013 decision as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and schizoid personality traits.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In the December 2013 decision, the Board also awarded service connection for PTSD.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). 

A review of the Veterans Benefits Management System reveals records that are duplicative of those in the paper claims file.  A review of the Veteran's Virtual VA claims file reveals records from the Hibbing Community Based Outpatient Clinic (CBOC) and Minneapolis Healthcare System for treatment from December 2010 to December 2013.  However, the RO reviewed the treatment records through November 2011 in the January 2012 supplemental statement of the case (SSOC), and the AMC reviewed the treatment records through December 2013 in the February 2014 SSOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board noted the diagnoses of record for PTSD, depressive disorder, and schizoid personality traits, in addition to notation for anxiety as a symptom.  The Board therefore remanded this issue to the AMC for a VA examination to obtain an opinion on the etiology of these diagnoses.  On remand, the Veteran attended that examination in January 2014.  The examiner noted the diagnosis for PTSD, but found no diagnosis for any other mental health disorder.  He therefore offered no opinion without resorting to mere speculation.  As a result, it is unclear whether the examiner did not believe the earlier diagnoses, or whether he viewed the symptoms reported as being part of the PTSD.  This matter should be clarified for rating purposes.  That is, if there are non-service connected symptoms that can be dissociated from the PTSD, that needs to be set out.  If all psychiatric symptoms are part of the PTSD, then the issue as to a separate service connection is moot as only one rating would be assigned.

However, the VA treatment records also show ongoing treatment for depressive disorder, and the October 2010 VA examiner made a diagnosis of schizoid personality traits.  The requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed for compensation, or during pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the VA treatment records and October 2010 VA examination report show diagnoses for acquired psychiatric conditions other than PTSD during the appellate period, an etiological opinion is still required prior to the adjudication of the issue remaining on appeal.  

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and schizoid personality traits.  A prior Court or Board remand confers upon the Veteran the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, remand is required to obtain the necessary etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Minneapolis VA Healthcare System and Hibbing CBOC and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated on and after December 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, refer the Veteran's claims folder and Virtual VA folder to either the January 2014 or October 2010 VA psychological examiners, or if either of them are unavailable, to another suitably qualified VA psychological examiner for an addendum opinion as to the nature and etiology of the Veteran's depressive disorder and schizoid personality traits.  Only if deemed necessary by the new VA examiner is an actual examination necessary.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, an explanation must be provided for that conclusion.  

Specifically, the examiner should state whether he/she disagrees with the other diagnoses recorded in VA records, or whether the findings of those examinations are representative of service connected PTSD.  If all symptoms are consistent with the PTSD, the examiner should so specify, and indicate that is the reason further discussion of etiology of other disorders is not needed.  If the examiner concludes that additional psychiatric disorders, including depression or anxiety are unrelated to the PTSD, please proceed to the following.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's depressive disorder, anxiety disorder, or schizoid personality traits are related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Such consideration must be noted by the examiner.

3.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



